Title: Wetmore’s Minutes of the Argument: Essex Superior Court, Salem, November 1771
From: Wetmore, William
To: 


       Trespass for enslaving Plaintiff; plea non cul. Plaintiff offered evidence of beating imprisoning and abusing the plaintiff by defendants vendees. As the defendant was the first cause of by illegal conveyance the Court unanimously admitted the proof, altho’ said that it cannot appear by records.
       Caesars wife offered as a witness. Objected to her as his wife and interested, and proof offered of cohabitation. Answer that there was no contract but what was dissolvable at will and said to be determined that no negro could be a bastard, but Judge Trowbridge said that proof of Cohabitation was proof of marriage, and evidence by witnesses was admitted of cohabitation for a course of years. White woman married to negro Slave not allowed to sue without naming him.
       Adams. It has been ruled in 3 cases by the Court, in Slewman, in Billings, and at Cambridge that negroes are presumed to be slaves and must make their freedom appear.
       Lowell. Made difference between property in matter and moral beings.
       Hutchinson. The Evidence not admissible on the plea.
       Trowbridge of the same opinion.
       Oliver also, of the same opinion.
       Lynde in doubt.
       Cushing not in.
      